Case 2:15-cv-00125-RCL-SMD Document 132 Filed 09/15/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF ALABAMA

)
CANDICE CHAPMAN, et al,

Plaintiffs,
Vv. Case No.:

2;15-cv-00125-RCL
THE CITY OF CLANTON,

)

)

)

)

)

)

)

ALABAMA, et al. )
Defendants. )
COUNSEL’S MOTION TO WITHDRAW

FROM REPRESENTING ONE PLAINTIFF

The undersigned counsel of record for plaintiffs Chapman, Littlefield and
Kline, moves for an order allowing his withdrawal from further representation
of plaintiff CANDICE CHAPMAN, and as grounds:

1. Plaintiff Chapman has failed to cooperate with counsel in
completing matters of defense and discovery and has not maintained
contact for representation.

2. Plaintiff Chapman has been advised of the need to participate in the
pursuit of this matter and has been notified of pending withdrawal
and of her need to secure other legal representation if she desired to
pursue her interest in this matter. Counsel has received no response

and seeks to withdraw from her representation.
Case 2:15-cv-00125-RCL-SMD Document 132 Filed 09/15/19 Page 2 of 2

RESPECTFULLY SUBMITTED,

/s/ Donald L. Colee

Attorney for the Plaintiff
Donald L. Colee, Jr.
1275 Center Point Parkway
Birmingham, AL 35215
205 592-4332
Don.colee@att.net

CERTIFICATE OF SERVICE
I hereby certify that on this the 10th day of September , 2019, I E-

filed this Motion to withdraw to all counsel of record, and have mailed a copy of the
said Motion to Candice Chapman, at 558 County Road 122, Jemison AL 35085.

/s/ Donald L. Colee
